52 F.3d 335
75 A.F.T.R.2d 95-2102
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert Jay ROWEN, Defendant-Appellant.
No. 94-35129.
United States Court of Appeals, Ninth Circuit.
Submitted April 14, 1995.*Decided April 18, 1995.

Before:  WRIGHT, POOLE and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
We are faced with "yet another frivolous appeal brought by a disgruntled taxpayer."   Ryan v. Bilby, 764 F.2d 1325, 1327 (9th Cir.1985).  The district court invalidated common law liens filed by Rowen against the property of IRS employees and enjoined him from filing similar liens in the future.  We affirm.


3
Rowen fails to make any arguments relevant to this appeal.  As he has not raised any arguments on appeal, those he might have made are deemed abandoned.  Schneider v. TRW, Inc., 938 F.2d 986, 993 (9th Cir.1991).


4
On our own motion, we find that the appeal is frivolous and impose sanctions under Fed.R.App.P. 38 on Rowen and his counsel, Phillip S. Lopez.  This court has previously held that appeal from a removal of baseless liens against IRS employees is frivolous.  Ryan, 764 F.2d at 1328.  See also United States v. Ekblad, 732 F.2d 562, 564 (7th Cir.1984);  United States v. Hart, 701 F.2d 749 (8th Cir.1983) (sanctions imposed on virtually identical facts).  Rowen's appeal is especially frivolous because he failed to make any relevant arguments.


5
The sanctions imposed will be double costs plus reasonable attorneys' fees.  They will be fixed by the Court upon a submission by the government, in accordance with Fed.R.App.P. 39 and Circuit Rule 39-1, of costs and fees incurred on appeal.  If Rowen wishes to explain why the Court should not impose sanctions, he may submit a letter brief no longer than five (5) pages within 14 days of the filing of this memorandum.


6
The judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3